            Case 1:20-cv-02183-UNA Document 4 Filed 09/24/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                   FILED
                                                                                       09/24/2020
                                                                              Clerk, U.S. District & Bankruptcy
JIMMIE MCNAIR,                                )                               Court for the District of Columbia
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 1:20-cv-02183 (UNA)
                                              )
ROBERT MOORE,                                 )
                                              )
                 Defendant.                   )

                                 MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The court will grant the application

for leave to proceed IFP and dismiss the case because the complaint fails to meet the minimal

pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d

661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of

the claim being asserted so that they can prepare a responsive answer and an adequate defense and

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

       Plaintiff, who appears to be a resident of the District of Columbia, sues a single individual,

Robert Moore, a resident of Bowie, Maryland. Plaintiff alleges that, upon his release from federal

custody, he resided at Moore’s home in Maryland. He states that, based on a misunderstanding
           Case 1:20-cv-02183-UNA Document 4 Filed 09/24/20 Page 2 of 2




which turned into a larger personal dispute, Moore unfairly evicted him from the property. As a

result, plaintiff alleges that he has suffered a falling out with family members and is now homeless.

He seeks $5 million in damages.

       The ambiguous allegations comprising plaintiff’s complaint fail to provide adequate notice

of a claim. The causes of action, if any, are completely undefined. The pleading also fails to set

forth allegations with respect to this court’s subject-matter jurisdiction or venue, personal

jurisdiction over the named defendant, or a valid basis for an award of damages. To the extent that

plaintiff seeks to bring a landlord-tenant action, jurisdiction is likely sounded in Maryland state

court, see generally Md. Code., Title 8, et seq.

       Therefore, this case will be dismissed. A separate order accompanies this memorandum

opinion.



                                                      _/s/______________________
                                                      RUDOLPH CONTRERAS
                                                      United States District Judge
Date: September 24, 2020
